Case
 Case19-34054-sgj11
       20-03190-sgj Doc
                    Doc 84-1
                        1822-126
                             Filed Filed
                                   02/02/21
                                         01/22/21
                                              Entered
                                                   Entered
                                                      02/02/21
                                                           01/22/21
                                                               17:29:16
                                                                    21:50:07
                                                                         PagePage
                                                                             1 of 20
                                                                                   1 of
                                           20



                           EXHIBIT AAAAAA




                                                                       Dondero Ex. 1
Case
 Case19-34054-sgj11
       20-03190-sgj Doc
                    Doc 84-1
                        1822-126
                             Filed Filed
                                   02/02/21
                                         01/22/21
                                              Entered
                                                   Entered
                                                      02/02/21
                                                           01/22/21
                                                               17:29:16
                                                                    21:50:07
                                                                         PagePage
                                                                             2 of 20
                                                                                   2 of
                                           20
Case
 Case19-34054-sgj11
       20-03190-sgj Doc
                    Doc 84-1
                        1822-126
                             Filed Filed
                                   02/02/21
                                         01/22/21
                                              Entered
                                                   Entered
                                                      02/02/21
                                                           01/22/21
                                                               17:29:16
                                                                    21:50:07
                                                                         PagePage
                                                                             3 of 20
                                                                                   3 of
                                           20
Case
 Case19-34054-sgj11
       20-03190-sgj Doc
                    Doc 84-1
                        1822-126
                             Filed Filed
                                   02/02/21
                                         01/22/21
                                              Entered
                                                   Entered
                                                      02/02/21
                                                           01/22/21
                                                               17:29:16
                                                                    21:50:07
                                                                         PagePage
                                                                             4 of 20
                                                                                   4 of
                                           20
Case
 Case19-34054-sgj11
       20-03190-sgj Doc
                    Doc 84-1
                        1822-126
                             Filed Filed
                                   02/02/21
                                         01/22/21
                                              Entered
                                                   Entered
                                                      02/02/21
                                                           01/22/21
                                                               17:29:16
                                                                    21:50:07
                                                                         PagePage
                                                                             5 of 20
                                                                                   5 of
                                           20
Case
 Case19-34054-sgj11
       20-03190-sgj Doc
                    Doc 84-1
                        1822-126
                             Filed Filed
                                   02/02/21
                                         01/22/21
                                              Entered
                                                   Entered
                                                      02/02/21
                                                           01/22/21
                                                               17:29:16
                                                                    21:50:07
                                                                         PagePage
                                                                             6 of 20
                                                                                   6 of
                                           20
Case
 Case19-34054-sgj11
       20-03190-sgj Doc
                    Doc 84-1
                        1822-126
                             Filed Filed
                                   02/02/21
                                         01/22/21
                                              Entered
                                                   Entered
                                                      02/02/21
                                                           01/22/21
                                                               17:29:16
                                                                    21:50:07
                                                                         PagePage
                                                                             7 of 20
                                                                                   7 of
                                           20
Case
 Case19-34054-sgj11
       20-03190-sgj Doc
                    Doc 84-1
                        1822-126
                             Filed Filed
                                   02/02/21
                                         01/22/21
                                              Entered
                                                   Entered
                                                      02/02/21
                                                           01/22/21
                                                               17:29:16
                                                                    21:50:07
                                                                         PagePage
                                                                             8 of 20
                                                                                   8 of
                                           20
Case
 Case19-34054-sgj11
       20-03190-sgj Doc
                    Doc 84-1
                        1822-126
                             Filed Filed
                                   02/02/21
                                         01/22/21
                                              Entered
                                                   Entered
                                                      02/02/21
                                                           01/22/21
                                                               17:29:16
                                                                    21:50:07
                                                                         PagePage
                                                                             9 of 20
                                                                                   9 of
                                           20
Case
 Case19-34054-sgj11
      20-03190-sgj Doc
                    Doc84-1
                        1822-126
                            Filed 02/02/21
                                   Filed 01/22/21
                                              Entered
                                                    Entered
                                                      02/02/21
                                                            01/22/21
                                                               17:29:16
                                                                     21:50:07
                                                                         Page 10
                                                                               Page
                                                                                 of 20
                                                                                     10
                                          of 20
Case
 Case19-34054-sgj11
      20-03190-sgj Doc
                    Doc84-1
                        1822-126
                            Filed 02/02/21
                                   Filed 01/22/21
                                              Entered
                                                    Entered
                                                      02/02/21
                                                            01/22/21
                                                               17:29:16
                                                                     21:50:07
                                                                         Page 11
                                                                               Page
                                                                                 of 20
                                                                                     11
                                          of 20
Case
 Case19-34054-sgj11
      20-03190-sgj Doc
                    Doc84-1
                        1822-126
                            Filed 02/02/21
                                   Filed 01/22/21
                                              Entered
                                                    Entered
                                                      02/02/21
                                                            01/22/21
                                                               17:29:16
                                                                     21:50:07
                                                                         Page 12
                                                                               Page
                                                                                 of 20
                                                                                     12
                                          of 20
Case
 Case19-34054-sgj11
      20-03190-sgj Doc
                    Doc84-1
                        1822-126
                            Filed 02/02/21
                                   Filed 01/22/21
                                              Entered
                                                    Entered
                                                      02/02/21
                                                            01/22/21
                                                               17:29:16
                                                                     21:50:07
                                                                         Page 13
                                                                               Page
                                                                                 of 20
                                                                                     13
                                          of 20
Case
 Case19-34054-sgj11
      20-03190-sgj Doc
                    Doc84-1
                        1822-126
                            Filed 02/02/21
                                   Filed 01/22/21
                                              Entered
                                                    Entered
                                                      02/02/21
                                                            01/22/21
                                                               17:29:16
                                                                     21:50:07
                                                                         Page 14
                                                                               Page
                                                                                 of 20
                                                                                     14
                                          of 20
Case
 Case19-34054-sgj11
      20-03190-sgj Doc
                    Doc84-1
                        1822-126
                            Filed 02/02/21
                                   Filed 01/22/21
                                              Entered
                                                    Entered
                                                      02/02/21
                                                            01/22/21
                                                               17:29:16
                                                                     21:50:07
                                                                         Page 15
                                                                               Page
                                                                                 of 20
                                                                                     15
                                          of 20
Case
 Case19-34054-sgj11
      20-03190-sgj Doc
                    Doc84-1
                        1822-126
                            Filed 02/02/21
                                   Filed 01/22/21
                                              Entered
                                                    Entered
                                                      02/02/21
                                                            01/22/21
                                                               17:29:16
                                                                     21:50:07
                                                                         Page 16
                                                                               Page
                                                                                 of 20
                                                                                     16
                                          of 20
Case
 Case19-34054-sgj11
      20-03190-sgj Doc
                    Doc84-1
                        1822-126
                            Filed 02/02/21
                                   Filed 01/22/21
                                              Entered
                                                    Entered
                                                      02/02/21
                                                            01/22/21
                                                               17:29:16
                                                                     21:50:07
                                                                         Page 17
                                                                               Page
                                                                                 of 20
                                                                                     17
                                          of 20
Case
 Case19-34054-sgj11
      20-03190-sgj Doc
                    Doc84-1
                        1822-126
                            Filed 02/02/21
                                   Filed 01/22/21
                                              Entered
                                                    Entered
                                                      02/02/21
                                                            01/22/21
                                                               17:29:16
                                                                     21:50:07
                                                                         Page 18
                                                                               Page
                                                                                 of 20
                                                                                     18
                                          of 20
Case
 Case19-34054-sgj11
      20-03190-sgj Doc
                    Doc84-1
                        1822-126
                            Filed 02/02/21
                                   Filed 01/22/21
                                              Entered
                                                    Entered
                                                      02/02/21
                                                            01/22/21
                                                               17:29:16
                                                                     21:50:07
                                                                         Page 19
                                                                               Page
                                                                                 of 20
                                                                                     19
                                          of 20
Case
 Case19-34054-sgj11
      20-03190-sgj Doc
                    Doc84-1
                        1822-126
                            Filed 02/02/21
                                   Filed 01/22/21
                                              Entered
                                                    Entered
                                                      02/02/21
                                                            01/22/21
                                                               17:29:16
                                                                     21:50:07
                                                                         Page 20
                                                                               Page
                                                                                 of 20
                                                                                     20
                                          of 20
